DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1, 3-4, 8-10, 12-17, 19-25, 28, 30, and 31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5, 7-10, 12-17, 19-24 of copending Application No. 16076982 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both claim an optical aperture disposed at the distal end; a laser or Broad Band Light (BBL) source that produces a laser or BBL beam, the laser or BBL beam having a first optical path within the interior compartment between the proximal end and the distal end and exiting the interior compartment through the optical aperture; an imaging system that receives a return signal from the optical aperture, the return signal having a second optical path within the interior compartment; and a selectively reflective optical element disposed in the first optical path and in the second optical .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-4, 12-17, 19-25, 28, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frangineas et al. (US 20070179481) in view of Verhagen (US 20100063491), both cited previously.
Regarding claim 1, Frangineas discloses a device 30 for light 36 treatment of skin 66, the device comprising: a handpiece 61 comprising an interior compartment having a proximal end 62 and a distal end 64 (Fig. 11 shows proximal end is housing 62, distal end is tip 64) ; an optical aperture 65 disposed at the distal end (Fig. 11, section 0053, The focused beam 45 from lens 34 exits housing 62 via exit window 58, 2, CO, and free-electron lasers (absorption coefficients in water of 500-1000 cm-1), thulium-doped fiber lasers, Raman-shifted erbium-doped fiber lasers, and free-electron lasers (100-1000 cm-1), Er:YAG lasers, and free-electron lasers (between about 100 cm-1 and 12,300 cm-1).
However Frangineas does not specifically disclose an imaging system that receives a return signal from the optical aperture, the return signal having a second optical path within the interior compartment; a selectively reflective optical element disposed in the first optical path and in the second optical path and wherein the selectively reflective optical element reflects to the imaging system at least 1% of incident light received from the optical aperture. Verhagen discloses an imaging system 8 that receives a return signal from the optical aperture, the return signal having a second optical path within the interior compartment (Fig. 2, section 0048, Fig. 2, section 0048, The radiation returned from a hair will travel via beam splitter and detector lens trough pinhole to the detector. The detector lens and the pinhole serve to image a focal point of the imaging lens onto the detector in order to increase the ratio of desired radiation containing information on the presence of hairs to radiation from neighboring parts that do not contain any useful information); a selectively reflective optical element 2 disposed in the first optical path and in the second optical path and wherein the 
Concerning claim 3, Frangineas discloses the applicator 64 comprises a bottom surface adapted to be placed adjacent to the surface of skin (Fig. 11, section 0052, the handpiece is moved over the skin being treated, as indicated by arrow B, with tip 64 in contact with the skin).
With respect to claim 4, Frangineas discloses the bottom surface comprises a window 65 that is substantially transparent to the laser or BBL beam and to the light received by the imaging system (Section 0053, The focused beam from lens exits housing via exit window, here attached to the housing and via aperture in the housing, then passes through tip exiting via aperture).
Regarding claim 12, Frangineas in view of Verhagen, specifically Verhagen discloses computer hardware and/or software for identifying a spatial location of one or more constituents of skin proximate the distal end of the device (section 0022, 0024, Light originating outside of a focal plane, i.e. carrying no information about the object of 
Concerning claim 13, Frangineas in view of Verhagen, specifically Verhagen discloses computer hardware and/or software for identifying a class, size, shape, color, estimated depth, or shaft angle of one or more constituents of skin proximate the distal end of the device (section 0022, 0024, Light originating outside of a focal plane, i.e. carrying no information about the object of interest, is focused before or after the pinhole and is rejected. This provides spatial resolution in the axial direction, i.e. in depth, the control unit comprises means, such as an instruction code or software, for processing such an image, or at least detection signals, in order to recognize an object in the body part that is imaged).
With respect to claim 14, Frangineas in view of Verhagen, specifically Verhagen discloses computer hardware and/or software for correcting and/or calibrating image non-linearities or distortions from the second optical path or discrepancies in a mechanical model used during image processing (section 0056, The mirror will be movable to allow correction of the changing path length when moving the mirror for adjusting or when selecting a different depth in the skin. Note that, for any received information to be depth-dependent, the coherence length of the light source should be comparable to the desired resolution).



Concerning claim 16, Frangineas in view of Verhagen, specifically Verhagen discloses one or more lenses 5, 11, mirrors 9, and/or actuators for directing the light received from the optical aperture to the imaging system and/or for directing the laser or BBL beam to one or more desired locations on a surface of skin of a patient (Figs. 2-4, section 0039, 0042, e beam passes the imaging lens and enters the tissue, The device furthermore comprises a mirror  for adjusting the light path, a second photodetector, a detector lens, and a pinhole in front of the "first" detector).
With respect to claim 17, Frangineas discloses the laser or BBL beam is ablative or non-ablative (abstract, Section 0035, To efficiently ablate tissue based on absorption in water, a high absorption coefficient in the water of the skin tissue is desired. Lasers providing radiation having a wavelength that has an absorption coefficient in water in the preferred ranges include CO2, CO, and free-electron lasers (absorption coefficients in water of 500-1000 cm-1), thulium-doped fiber lasers, Raman-shifted erbium-doped -1), Er:YAG lasers, and free-electron lasers (between about 100 cm-1 and 12,300 cm-1)
With respect to claim 19, Frangineas discloses the laser is an Er: YAG laser (section 0035, Er: YAG lasers). 
Regarding claim 20, Frangineas discloses the laser comprises a hybrid laser operable to produce laser beams having a plurality of differing wavelengths (section 0035, Lasers providing radiation having a wavelength that has an absorption coefficient in water in the preferred ranges).
Concerning claim 21, Frangineas discloses the hybrid laser is operable to selectively produce an ablative laser beam and a coagulative laser beam (section 0035, Lasers providing radiation having a wavelength that has an absorption coefficient in water in the preferred ranges).
With respect to claim 22, Frangineas discloses the laser beam comprises an ablative laser beam and the laser produces time-modulated pulses of the ablative laser beam (Section 0040, apparatus for providing rapid sequential delivery of absorption pulses). This allows for proper laser pulse to be delivered to the target tissue.
Regarding claim 23, Frangineas discloses the time-modulated pulses of the ablative laser beam produce tissue ablation in an ablation area, followed by tissue coagulation around the ablation area (section 0028, 0040, Heat from the ablation process that causes the coagulation in regions 16 effectively raises the temperature of the collagen in those coagulated regions sufficiently to create dramatic shrinkage or shortening of collagen in the coagulated tissue, apparatus for providing rapid sequential 
With respect to claim 24, Frangineas in view of Verhagen, specifically Verhagen discloses the imaging system comprises a multi-photon imaging system, or a reflectance confocal microscopy (RCM) system (Section 0022, 0052, the device is arranged as a confocal imaging device or an optical coherence tomography device. In the case of a confocal imaging device, a focal point of a focusing lens is imaged on a confocal pinhole and transmitted through it, a device that uses confocal detection to reject out-of-focus light and to obtain depth-resolved information). This allows for proper control of the laser light to be applied to the tissue of a patient.
Regarding claim 25, Frangineas in view of Verhagen, specifically Verhagen discloses the imaging system comprises a query beam generator 1, 15 and a return signal receiver 8, 10 (Fig. 2, section 0039, 0042, 0050, The light source 1, such as a LED, but preferably a laser, emitting near infrared radiation of a wavelength, a second photodetector 10, a detector lens 11, and a pinhole 12 in front of the "first" detector, the light source for cutting hair is shown as a separate light source, such as a second laser with a relatively higher power. Alternatively, source 15 and source 1 may be one and the same source, but with a switchable power). This allows for proper control of the laser light to be applied to the tissue of a patient.
Concerning claim 28, Frangineas discloses a device 30 for light treatment 36 of skin 66 (Fig. 11), the device comprising: a body 61 having an interior compartment, the interior compartment having a proximal end 62 and a distal end 64 (Fig. 11 shows proximal end is housing 62, distal end is tip 64); an aperture 65 disposed at the distal 2, CO, and free-electron lasers (absorption coefficients in water of 500-1000 cm-1), thulium-doped fiber -1), Er:YAG lasers, and free-electron lasers (between about 100 cm-1 and 12,300 cm-1).
However Frangineas does not specifically disclose an acoustic imaging system coupled to the body and configured to image a target area. Verhagen discloses an acoustic imaging system 8 coupled to the body and configured to image a target area (Fig. 2, section 0048, Fig. 2, section 0048, the radiation returned from a hair will travel via beam splitter and detector lens trough pinhole to the detector. The detector lens and the pinhole serve to image a focal point of the imaging lens onto the detector in order to increase the ratio of desired radiation containing information on the presence of hairs to radiation from neighboring parts that do not contain any useful information). This allows for proper control of the laser light to be applied to the tissue of a patient. Therefore it would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify the device of Frangineas by adding an imaging system as taught by Verhagen in order to facilitate proper control of the laser light to be applied to the tissue of a patient.
Regarding claim 31, Frangineas in view of Verhagen, specifically Verhagen discloses the imaging system is an optical coherence tomography (OCT) imaging system (Fig. 3, Section 0022-0023, 0055, the device is arranged as a confocal imaging device or an optical coherence tomography device, an optical coherence tomography device, spatial resolution along the axial direction is obtained by means of a low-coherence light source, for which a coherence length of approximately 30 micrometers may be selected. In OCT, a light beam from a light source is split into two parts, the so-.
Claims 8-10, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frangineas et al. (US 20070179481) in view of Verhagen (US 20100063491) and in further view of Paithankar (US 20150045723), all cited previously.
Regarding claim 8, Frangineas in view of Verhagen discloses the invention substantially as claimed however does not show the applicator comprises a non-permeable chamber and the bottom surface of the applicator forms one or more hermetic seals with the surface of skin. Paithankar discloses the applicator comprises a non-permeable chamber 145 and the bottom surface of the applicator forms one or more hermetic seals 155, 160, 158 with the surface of skin (Fig. 8A, 8E, section 0131, the cup assembly includes a fluid inlet in communication with the cup interior. The cup assembly also includes a port for connection to a vacuum source. The port is in communication with a conduit and the annulus. The annulus is formed in the lower surface). This allows for proper adhesion of the applicator to the tissue surface in order to prevent leaking of the laser to non-targeted tissue. Therefore it would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify the device of Frangineas in view of Verhagen by adding seals as taught by Paithankar in order to facilitate proper adhesion of the applicator to the tissue surface in order to prevent leaking of the laser to non-targeted tissue.

	With respect to claim 10, Frangineas in view of Verhagen in view of Paithankar, specifically Paithankar discloses the vacuum supplied to the interior of the non-permeable chamber is 0.10-0.40 atmospheres (section 0115, the vacuum system in conjunction with the cup assembly is used to apply a vacuum seal (e.g., skin to cup assembly) ranging from about -0.8 atm to about -0.1 atm; from about -0.5 atm to about -0.1 atm; or from about -0.33 atm to about -0.1 atm). This allows for a proper vacuum tight seal to be applied to the tissue.
Regarding claim 30, Frangineas in view of Verhagen in view of Paithankar, specifically Paithankar discloses the laser is a pulsed laser (section 0165, These findings provide the basis of acne treatment in which the infundibulo-sebaceous unit is selectively targeted for first delivery of light absorbing material of appropriate size and then selective thermal damage to the unit with pulsed laser irradiation). This allows from proper laser energy to be delivered to the tissue of a patient.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-4, 8-10, 12-17, 19-25, 28, 30-31 have been considered but are moot because the new ground of rejection does not 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON ERIC C MORALES whose telephone number is (571)272-3107.  The examiner can normally be reached on Monday-Friday 830AM-530PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JON ERIC C MORALES/Primary Examiner, Art Unit 3792                                                                                                                                                                                                       


/J.C.M/Primary Examiner, Art Unit 3792